Title: To Thomas Jefferson from James Madison, 6 June 1787
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philada. June 6th. 1787.

The day fixed for the meeting of the Convention was the 14th. ult: on the 25th. and not before seven States were assembled. General Washington was placed unâ voce in the chair. The Secretaryship was given to Major Jackson. The members present are from Massachusetts Mr. Gherry, Mr. Ghorum, Mr. King, Mr. Strong. From Connecticut Mr. Sherman, Doct. S. Johnson, Mr. Elseworth. From N. York Judge Yates, Mr. Lansing, Col. Hamilton. N. Jersey, Governour Livingston, Judge Brearly, Mr. Patterson Attorney Genl. [Mr. Houston and Mr. Clarke are absent members.] From Pennsylvania Doctr. Franklyn, Mr. Morris, Mr. Wilson, Mr. Fitzimmons, Mr. G. Clymer, Genl. Mifflin, Mr. Governeur Morris, Mr. Ingersoll. From Delaware Mr. Jno. Dickenson, Mr. Read, Mr. Bedford, Mr. Broom, Mr. Bassett. From Maryland Majr. Jenifer only. Mr. McHenry, Mr. Danl. Carrol, Mr. Jno. Mercer,  Mr. Luther Martin are absent members. The three last have supplied the resignations of Mr. Stone, Mr. Carrol of Carolton, and Mr. T. Johnson as I have understood the case. From Virginia Genl. Washington, Governor Randolph, Mr. Blair, Col. Mason, Docr. McClurg, J. Madison. Mr. Wythe left us yesterday, being called home by the serious declension of his lady’s health. From N. Carolina, Col. Martin late Governor, Docr. Williamson, Mr. Spaight, Col. Davy.—Col. Blount is another member but is detained by indisposition at N. York. From S. Carolina Mr. John Rutlidge, General Pinkney, Mr. Charles Pinkney, Majr. Pierce Butler. Mr. Laurens is in the Commission from that State, but will be kept away by the want of health. From Georgia Col. Few, Majr. Pierce, formerly of Williamsbg. and aid to Genl. Greene, Mr. Houston.—Mr. Baldwin will be added to them in a few days. Walton and Pendleton are also in the deputation. N. Hamshire has appointed Deputies but they are not expected; the State treasury being empty it is said, and a substitution of private resources being inconvenient or impracticable. I mention this circumstance to take off the appearance of backwardness, which that State is not in the least chargeable with, if we are rightly informed of her disposition. Rhode Island has not yet acceded to the measure. As their Legislature meet very frequently, and can at any time be got together in a week, it is possible that caprice if no other motive may yet produce a unanimity of the States in this experiment.
In furnishing you with this list of names, I have exhausted all the means which I can make use of for gratifying your curiosity. It was thought expedient in order to secure unbiassed discussion within doors, and to prevent misconceptions and misconstructions without, to establish some rules of caution which will for no short time restrain even a confidential communication of our proceedings. The names of the members will satisfy you that the States have been serious in this business. The attendance of Genl. Washington is a proof of the light in which he regards it. The whole Community is big with expectation. And there can be no doubt but that the result will in some way or other have a powerful effect on our destiny.
Mr. Adams’ Book which has been in your hands of course, has excited a good deal of attention. An edition has come out here and another is on the press at N. York. It will probably be much read, particularly in the Eastern States, and contribute with other circumstances to revive the predilections of this Country for the British Constitution. Men of learning find nothing new in it, Men  of taste many things to criticize. And men without either, not a few things, which they will not understand. It will nevertheless be read, and praised, and become a powerful engine in forming the public opinion. The name and character of the Author, with the critical situation of our affairs, naturally account for such an effect. The book also has merit, and I wish many of the remarks in it, which are unfriendly to republicanism, may not receive fresh weight from the operations of our Governments.
I learn from Virginia that the appetite for paper money grows stronger every day. Mr. H—n—y is an avowed patron of the scheme, and will not fail I think to carry it through unless the County which he is to represent shall bind him hand and foot by instructions. I am told that this is in contemplation. He is also said to be unfriendly to an acceleration of Justice. There is good reason to believe too that he is hostile to the object of the convention and that he wishes either a partition or total dissolution of the confederacy.
I sent you a few days ago by a Vessel going to France a box with peccan nuts planted in it. Mr. Jno. Vaughn was so good as to make the arrangements with the Capt: both for their preservation during the voyage and the conveyance of them afterwards. I had before sent you via England a few nuts sealed up in a letter.
Mr. Wythe gave me favorable accounts of your Nephew in Williamsburg. And from the Presidt. of Hampden Sidney who was here a few days ago I received information equally pleasing as to the genius, progress, and character of your younger nephew.
I must beg you to communicate my affectionate respects to our friend Mazzei, and to let him know that I have taken every step for securing his claim on Dorhman, which I judged most likely to succeed. There is little doubt that Congress will allow him more, than he owes Mr. Mazzei, and I have got from him such a draught on the Treasury board as I think will ensure him the chance of that fund. Dorman is at present in Virga. where he has also some claims and expectations, but they are not in a transferrable situation. I intended to have written to Mazzei and must beg his pardon for not doing it. It is really out of my power at this time. Adieu. Yrs. affy.,

J M

